              IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                              CASE NO. CR418-199


SCIYHEID BRANT,


       Defendant.




                                 ORDER


       Before     the     Court     is     Defendant's         Motion        for


Bereavement Visit. (Doc. 39.) Defendant filed his motion

at 3:22 p.m. today seeking transport to Sylvania Funeral

Home of Savannah to attend his mother's funeral scheduled

for 11 a.m. tomorrow, Tuesday, March 26, 2019. (Id. at

1.)    Upon    inquiry,   the     Court   determines       that,        on   this

short notice, the personnel at Bulloch County Jail are

unable to transport Defendant to the funeral. The United

States Marshals Service has              already scheduled personnel

for the transportation of other defendants in other cases

and, therefore, cannot accommodate Defendant's request on

this    short     notice.       Additionally,     the      United        States

Probation       Office    has     recommended    against        furloughing
                                                 U. S, DISTRICT COURT
                                                 Southern District of Ga.
                                                      Filed in Office
                                                                         M
                                                             T5^2o15l_
                                                        Deputy Clerk
